Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 are pending.

Pending claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Inagaki et al. (JP H08323944 A) and Ikeda et al. (JP 2008069204 A) teaches a polyester film (abstract of Ingaki) comprising:  a three-layer laminated polyester film ([0005] and [0006] of Ingaki) produced by a sequential biaxial stretching method ([0017] of Inagaki); and a pressure sensitive adhesive layer {meets the claimed coating layer A} ([0018] Inagaki) containing an aqueous emulsion of an acrylic acid alkyl ester copolymer ([0007] and [0020] of Ikeda) on at least one face of the three-layer laminated polyester film, wherein the three-layer laminated polyester film consists of a copolyester intermediate layer B with no particles ([0007] of Inagaki) {meets the claimed a polyester resin layer C that does not contain fine particles}, and polyester outer layers A and C containing calcium carbonate ([0005] and [0007] of Inagaki) {meet the claimed particle layers B and D of a polyester resin containing an amorphous calcium carbonate compound as upper and lower layers of the polyester resin layer C}.  However, Inagaki and Ikeda either singly or as a combination do not In addition, the current specification shows the criticalities of the claimed thickness ratio and stretch ratio to the claimed invention (Table 1, Table 2 and [0107] of current specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




BS
August 14, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785